DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/18/2020, 10/20/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “a first voltage sensor connected to sense voltage of the first DC bus; a second voltage sensor connected to sense voltage of the second DC bus; and a ram air turbine (RAT) automatic deployment controller operatively connected to the first voltage sensor and to the second voltage sensor to automatically deploy a RAT based on the combined status of the first voltage sensor and the second voltage sensor” and in combination with other limitations.
Claim 10 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “a ram air turbine (RAT) automatic deployment controller operatively connected to automatically deploy a RAT based on a combination of voltage status of the first essential DC bus and the second essential DC bus” and in combination with other limitations. 
Claim 13 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “automatically deploying a ram air turbine (RAT) if the voltage in the first and second DC buses drops below a selected threshold” and in combination with other limitations.
Clams 2-9, 11-12 and 14-15 depend from claim 1, 10 and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Swearingen  (US 2013/0214589) discloses a system [Fig. 1] comprising: a first AC bus [18a] configured to supply power from a first AC power source [18a]; a second AC bus [18b] configured to supply power from a second AC power source [12b]; a first transformer rectifier unit (TRU) [20a] connecting a first DC bus [22a] to the first AC bus [18a] through a first TRU contactor (TRUC) [not show, par 0011 (a plurality of contactors and at least one controller for selectively connecting the AC and DC buses together in various configurations based on available power to provide a highly reliable system)]; a second TRU [20b] connecting a second DC bus [22b] to the second AC bus [18b] through a second TRUC [not show, par 0011].
Swearingen does not teach a first voltage sensor connected to sense voltage of the first DC bus; a second voltage sensor connected to sense voltage of the second DC bus; and a ram air turbine (RAT) automatic deployment controller operatively connected to the first voltage sensor and to the second voltage sensor to automatically deploy a RAT based on the combined status of the first voltage sensor and the second voltage sensor.
Bauer et al. (US 2013/0062943) discloses a power generation/distribution system 10 includes a RAM Air Turbine (RAT) generator12 and an Emergency Integrated Control Center (EICC) 22 that selectively applies either primary power provided by a primary power source or emergency power developed by the RAT generator to an Alternating Current Essential bus (AC ESS bus) for distribution to one or more essential loads. The EICC monitors the primary power and in response to a loss of primary power selectively disables the supply of power from the AC ESS bus to the essential loads and manages subsequent loading of the essential loads on the RAT generator; direct current (DC) essential loads 26, and RAT generator control unit (GCU) 28. Primary generator 14 generates electrical power for distribution to various loads around the aircraft provided via primary power bus 16 and secondary power distribution assembly 18 [Fig. 1, par 0005, 0007-0008, 0022].
Bauer et al. does not teach a first voltage sensor connected to sense voltage of the first DC bus; a second voltage sensor connected to sense voltage of the second DC bus; and a ram air turbine (RAT) automatic deployment controller operatively connected to the first voltage sensor and to the second voltage sensor to automatically deploy a RAT based on the combined status of the first voltage sensor and the second voltage sensor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723. The examiner can normally be reached M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TOAN T VU/Primary Examiner, Art Unit 2836